Citation Nr: 1702517	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  12-11 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of an overpayment in the amount of $1,265.12, to include the issue of the validity of the overpayment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2006 to March 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which found that an overpayment had been created due to a miscalculation of the Veteran's after-tax disability severance pay. The overpayment was reportedly in the amount of $1,265.12.

This appeal was previously remanded by the Board in October 2014.  Unfortunately, another remanded is required, as there has not been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2014 remand, the Board directed the AOJ to obtain any and all documentation that supports the conclusion that only $11,298.88 was withheld from the Veteran's VA compensation benefits for recoupment of severance pay, prior to March 2012, leaving a balance of $1,265.12 to be paid. The Board directed that if there is no other documentation available, other than what has already been submitted, that should be stated in a memorandum and that memorandum should be associated with the record.  In an October 2014 memorandum, the AOJ requested that Finance conduct an audit to determine if the amount recouped for severance pay prior to March 2012 was $11,298.88.  The AOJ also requested that Finance provide the total amount recouped for severance pay with the dates of recoupment.  There is nothing in the Veteran's claims folder to indicate whether this audit was conducted or the results of any such audit.  The requested documentation of the total amount recouped for severance pay with the dates of recoupment is also not in the record.  Therefore, the Board finds that a remand is necessary to obtain all documentation related to the requested audit and records related to the total amount recouped for severance pay with the dates of recoupment.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all documentation that supports the conclusion that only $11,298.88 was withheld from the Veteran's VA compensation benefits for recoupment of severance pay, prior to March 2012, leaving a balance of $1,265.12 to be paid, to include any and all documentation related to the AOJ's October 2014 memorandum requesting an audit to determine if the amount recouped for severance pay prior to March 2012 was $11,298.88, and documentation relating to the total amount recouped for severance pay with the dates of recoupment. 

If there is no other documentation available, other than what has already been submitted, that should be stated in a memorandum and that memorandum should be associated with the record.  

2. After the above action is completed, to the extent possible, readjudicate the issue of entitlement to waiver of an overpayment in the amount of $1,265.12, to include the issue of the validity of the overpayment. If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JEFFREY SPRAGUE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




